                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

_________________________________________
                                          )
JUANITA HUNT, individually and on         )
behalf of A.J., her minor child,          )
                                          )
       Plaintiffs,                        )
                                          )                Civil Action No.
       v.                                 )                15-13855-FDS
                                          )
GLAXOSMITHKLINE LLC,                      )
                                          )
       Defendant.                         )
__________________________________________)


                                  ORDER OF DISMISSAL

SAYLOR, J.

       On January 23, 2019, this Court ordered plaintiffs to provide an updated address,

telephone number, and e-mail address by February 19, 2019. Because plaintiffs failed to do so,

this action is hereby DISMISSED without prejudice.

So Ordered.


                                                   /s/ F. Dennis Saylor IV
                                                   F. Dennis Saylor IV
Dated: February 26, 2019                           United States District Judge
